Citation Nr: 1023068	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left leg/knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1981, with subsequent service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO, inter 
alia, denied service connection for left leg problems, to 
include the left knee.  In February 2004, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2004.

In his June 2004 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  A November 2005 letter informed the Veteran that 
his hearing was scheduled in December 2005.  Although the 
hearing notification letter was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report 
for the scheduled hearing, and has not requested rescheduling 
of the hearing.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In July 2007, and again in January 2009, the Board remanded 
the claim on appeal to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  
After completing the requested action, the AMC continued to 
deny the claim (as reflected in September 2008 and April 2010 
supplemental SOCs (SSOCs)), and returned the matter to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to 
adjudicate the claim on appeal fairly have been accomplished.  

2.  Service records document no complaint, finding, or 
diagnosis pertinent to the left leg or knee, and the 
Veteran's current assertions of in-service injury and 
continuity of symptoms are not deemed credible. 

2.  Left leg/knee disability, to include arthritis of the 
left knee, was first diagnosed many years after his discharge 
from service, and the only medical comment as to the etiology 
of such disability relates the disability to post-service 
injury.


CONCLUSION OF LAW

The criteria for service connection for left leg/knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In this appeal, in an October 2003 pre-rating letter and an 
August 2007 post-rating letter, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for left 
leg/knee disability, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2004 RO rating 
decision reflects the initial adjudication of the claim for 
service connection after issuance of the October 2003 letter.

The August 2007 VCAA letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The August 2007 letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
August 2007 letter, and opportunity for the Veteran to 
respond, the September 2008 and April 2010 SSOCs reflect 
readjudication of the claim for service connection for left 
leg/knee disability.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and 
Social Security Administration (SSA) records.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

Also, in this case, the Board notes that the Veteran was not 
provided a VA examination and that no VA medical opinion was 
obtained in connection with the claim on appeal.  VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may 
be associated with an event, injury, or disease in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As explained in detail below, the record contains 
sufficient medical evidence to decide the current claim, none 
of which even suggests that current disability or persistent 
or recurrent symptoms of a disability may be associated with 
any incident of service.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for left leg/knee disability must be 
denied.

Service treatment records associated with the Veteran's 
period of active service reflect no complaints, findings or 
diagnoses pertaining to the left leg or left knee.  The May 
1981 report of the Veteran's examination at separation from 
service indicates that the Veteran had a normal clinical 
evaluation of the lower extremities.  In the Report of 
Medical History associated with that examination report, the 
Veteran reported having never had swollen or painful joints, 
broken bones, arthritis, rheumatism, bursitis, or a "trick" 
or locked knee. 

Reports of U. S. Army Reserve medical examinations dated in 
October 1989 and August 1990 indicate that the Veteran had a 
normal clinical evaluation of the lower extremities, and that 
the Veteran reported having never had swollen or painful 
joints, broken bones, arthritis, rheumatism, bursitis, or a 
"trick" or locked knee.  

Post service, VA treatment notes dated from March 2003 to 
April 2010 indicate that the Veteran complained of left leg 
pain, with the knee giving out.  X-rays during that period 
revealed degenerative joint disease of the left knee, with 
medial compartment collapse on the medial side.  

The report of an October 2006 SSA examination indicates that 
the Veteran had really started to have problems with his left 
leg over the previous two to three years.  The examining 
physician reported that the Veteran had had a fracture of his 
proximal tibia and possibly fibula in 1998, when he was 
impaled by a forklift, for which he received workmen's 
compensation.  At the time of the examination, the Veteran 
reported that his left leg had given out on him about 20 
times over the last seven years, causing him to fall, that he 
had pain in the left knee.  Examination of the lower 
extremities showed that the left knee had 90 degrees of 
flexion, with effusion and crepitus, and that his left leg 
was stiff while walking.  X-rays taken in connection with the 
examination revealed very severe arthritis in the left knee, 
with bone on bone.  The Veteran was assessed by the examiner 
as having rather severe arthritis in the left knee that was 
probably related to his 1998 tibial fracture.  

A June 2007 private treatment record indicates that the 
Veteran stated that he had not been able to work for the past 
six months because of pain in his left knee, which radiated 
up into his thigh and down into his calf.  The Veteran 
reported that, in 1981, while working at a private textile 
firm, he was struck by a forklift that ran over his left leg 
and fractured his leg bones.  He also reported that, since 
then, his leg had swelled on and off and had been painful.  
He furthermore reported that he had had no trauma to his left 
knee other than that industrial injury.  The diagnoses were 
chronic post-traumatic pre- and supra-patellar bursitis with 
effusion, and possible internal derangement of the left knee, 
status post fracture. 

The above-cited evidence clearly establishes current left 
knee disability, to include arthritis.  However, the 
collective record simply does not support a finding that such 
disability had its origins in, or is otherwise medically-
related to, the Veteran's military service.

The Board notes the Veteran's assertion that he was treated 
in the military, in 1978, for knee problems, which he is 
competent to report.   See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, the Board finds that this assertion is 
not credible.  In this regard, the Board finds the service 
treatment records, the May 1981 separation examination, and 
the Veteran's reported medical history in May 1981, all of 
which reflect no complaints, findings or diagnoses pertaining 
to the left leg or left knee, to be more probative than the 
Veteran's assertion that he was treated in 1978, as such 
assertion was made in 2003, in connection with a claim for 
benefits, more than 20 years after the Veteran's separation 
from service.  The Board further notes that any assertion 
that the Veteran's current left leg and knee disability began 
in service is contradicted by the Veteran's own statements 
during the October 2006 SSA examination and June 2007 private 
examination, which reflect his own reports that he did not 
begin having left leg or knee problems until after a post-
service industrial left leg injury.  

Moreover, there is no objective indication of any post-
service left leg or knee problem until March 2003, which was 
more than 20 years after the Veteran's service.  Clearly, the 
post-service  X-ray evidence of arthritis was well outside 
the period for establishing service connection for arthritis 
on a presumptive basis.  The Board also notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Furthermore, the record contains ample other medical evidence 
that actually weighs against the Veteran's claim.  The 
reports of both the October 2006 SSA examination and June 
2007 private examination include comments relating the 
Veteran's left leg and knee problems to a post-service 
industrial accident involving a forklift.  The Board notes 
that the October 2006 SSA examiner indicated that the 
Veteran's post-service industrial accident took place in 
1998, while the Veteran was noted to report during the June 
2007 private examination that such accident happened in 1981.  
However, as explained above, any assertions that the Veteran 
suffered left leg or left knee symptoms until many years 
after service are not credible.  Moreover, although the 
Veteran reported in June 2007 that his left leg and knee 
injury occurred in 1981, he nonetheless related such injury 
to a post-service accident that took place while he was 
working in a private textile factory.

Significantly, none of the medical records include any 
medical comment or opinion even suggesting that the Veteran's 
left leg/knee disability had its onset in or is otherwise 
medically related to his active duty service, and neither the 
Veteran nor his representative has presented or identified 
any such evidence or opinion.  

Finally, the Board notes that, as regards any direct 
assertions by the Veteran and/or his representative that 
there exists a medical nexus between the left leg/knee 
disability diagnosed post service and active duty service, 
such assertions provide no basis for allowance of the claim.  
The matter of medical etiology of current left leg/knee 
disability is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical matter upon 
which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a left leg/knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left leg/knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


